Pannell, Judge.
The defendant was tried on an indictment charging him with murder, was convicted of voluntary manslaughter and sentenced to four years in the penitentiary. His motion for a new trial was overruled and the case was appealed to this court. Held:
1. The evidence was sufficient to authorize the verdict found and there was no error in refusing to direct a verdict for the defendant, nor in overruling his motion for a new trial on the general grounds.
2. There was no error in refusing to allow a witness to be cross examined as to specific acts of violence committed *555by the deceased. See Campbell v. State, 222 Ga. 570, 573 (151 SE2d 132). Further, the defendant rephrased the question after objection was made to the question as to a specific act and the rephrased question and answer was as follows: "Q. Do you know of any occasion when this boy (deceased) had fights with other people? A. I’ve never been with E. T. (the deceased) when he was in a fight.” It follows, therefore, that no error has been shown.
Submitted January 7, 1972
Decided February 23, 1972.
Lambert & Carter, James E. Carter, for appellant.
George D. Lawrence, Tony H. Hight, for appellee.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.